Order and judgment unanimously modified and, as modified, affirmed, without costs, in accordance with the following memorandum: This appeal arises from a condemnation proceeding brought by Rochester Urban Renewal Agency to acquire certain real property owned by the Hammer Lithograph Corporation. The court below *1045granted Hammer Lithograph a total award of $160,894, and an additional allowance of $6,435.76 for costs. We affirm the award but note that, in computing the total amount, the court made a mathematical error. The total award, as corrected, is $160,864. The additional allowance granted by the court of 4% of the total award should be modified upward to 5% of the award (see Condemnation Law, § 16, subd [2]). In view of the purpose of this allowance to defray the expenses which an owner incurs in establishing the value of his property (New York State Urban Dev. Corp. v Goldfeld, 54 AD2d 1099; Matter of Dodge v Tierney, 40 AD2d 936) and, in view of the substantial expenses Hammer Lithograph has incurred, the court abused its discretion by failing to grant the full 5% allowance (see Matter of Speach v Smith, 53 AD2d 1024). (Appeal from order and judgment of Monroe Supreme Court—condemnation.) Present—Cardamone, J. P., Simons, Hancock, Jr., Doerr and Moule, JJ.